Case 8:19-cv-00861-AEP Document 20 Filed 09/21/20 Page 1 of 18 PageID 512




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION


   SCOTT KEARNS,

                   Plaintiff,

   v.                                                    Case No. 8:19-cv-861-T-AEP

   ANDREW M. SAUL,
   Commissioner of Social Security,

                   Defendant.
                                               /

                                               ORDER

          Plaintiff seeks judicial review of the denial of his claim for disability insurance benefits

   (“DIB”). As the Administrative Law Judge’s (“ALJ”) decision was not based on substantial

   evidence and failed to employ proper legal standards, the Commissioner’s decision is reversed

   and remanded.

                                                   I.
          A.       Procedural Background

          Plaintiff filed an application for DIB (Tr. 181-87). The Social Security Administration

   (“SSA”) denied Plaintiff’s claims both initially and upon reconsideration (Tr. 75-108). Plaintiff

   then requested an administrative hearing (Tr. 109-10). Per Plaintiff’s request, the ALJ held a

   hearing at which Plaintiff appeared and testified (Tr. 30-74). Following the hearing, the ALJ

   issued an unfavorable decision finding Plaintiff not disabled and accordingly denied Plaintiff’s

   claims for benefits (Tr. 15-29). Subsequently, Plaintiff requested review from the Appeals

   Council, which the Appeals Council denied (Tr. 1-6, 170-77). Plaintiff then timely filed a

   complaint with this Court (Doc. 1). The case is now ripe for review under 42 U.S.C. § 405(g).
Case 8:19-cv-00861-AEP Document 20 Filed 09/21/20 Page 2 of 18 PageID 513




          B.      Factual Background and the ALJ’s Decision

          Plaintiff, who was born in 1967, claimed disability beginning October 14, 2015 (Tr.

   181). Plaintiff obtained one year of college education (Tr. 206). Plaintiff’s past relevant work

   experience included work as a garbage collection driver, order taker, and furniture delivery

   driver (Tr. 68-69, 206). Plaintiff alleged disability due to a burst fracture of his L1 vertebrae

   (Tr. 205).

          In rendering the administrative decision, the ALJ concluded that Plaintiff met the

   insured status requirements through December 31, 2020 and had not engaged in substantial

   gainful activity since October 14, 2015, the alleged onset date (Tr. 20). After conducting a

   hearing and reviewing the evidence of record, the ALJ determined that Plaintiff had the

   following severe impairments: history of L1 burst fracture; obesity; and degenerative disc

   disease and stenosis (lumbar spine) status post bilateral hemilaminectomies and discectomy

   (Tr. 20). Notwithstanding the noted impairments, the ALJ determined Plaintiff did not have an

   impairment or combination of impairments that met or medically equaled one of the listed

   impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1 (Tr. 20). The ALJ then concluded

   that Plaintiff retained a residual functional capacity (“RFC”) to perform sedentary work, except

   that Plaintiff required use of an assistive device for ambulation and was limited to work not

   requiring the climbing of ladders, ropes, or scaffolds; no more than occasional climbing ramps

   or stairs, crawling, crouching, kneeling, and stooping; no more than frequent balancing; no

   more than a concentrated exposure to extreme cold and hazards; and no more than a moderate

   exposure to vibrations (Tr. 21). In formulating Plaintiff’s RFC, the ALJ considered Plaintiff’s

   subjective complaints and determined that, although the evidence established the presence of

   underlying impairments that reasonably could be expected to produce the symptoms alleged,

   Plaintiff’s statements as to the intensity, persistence, and limiting effects of his symptoms were



                                                   2
Case 8:19-cv-00861-AEP Document 20 Filed 09/21/20 Page 3 of 18 PageID 514




   not entirely consistent with the medical evidence and other evidence (Tr. 22). Considering

   Plaintiff’s noted impairments and the assessment of a vocational expert (“VE”), the ALJ

   determined Plaintiff could perform his past relevant work as an order taker (Tr. 25).

   Accordingly, based on Plaintiff’s age, education, work experience, RFC, and the testimony of

   the VE, the ALJ found Plaintiff not disabled (Tr. 25).

                                                  II.

          To be entitled to benefits, a claimant must be disabled, meaning the claimant must be

   unable “to engage in any substantial gainful activity by reason of any medically determinable

   physical or mental impairment which can be expected to result in death or which has lasted or

   can be expected to last for a continuous period of not less than twelve months.” 42 U.S.C. §

   423(d)(1)(A).   “[A] physical or mental impairment is an impairment that results from

   anatomical, physiological, or psychological abnormalities which are demonstrable by medically

   acceptable clinical and laboratory diagnostic techniques.” 42 U.S.C. § 423(d)(3).

          The SSA-, in order to regularize the adjudicative process, promulgated the detailed

   regulations currently in effect. These regulations establish a “sequential evaluation process” to

   determine whether a claimant is disabled. 20 C.F.R. § 404.1520. If an individual is found

   disabled at any point in the sequential review, further inquiry is unnecessary. 20 C.F.R. §

   404.1520(a). Under this process, the ALJ must determine, in sequence, the following: whether

   the claimant is currently engaged in substantial gainful activity; whether the claimant has a

   severe impairment, i.e., one that significantly limits the ability to perform work-related

   functions; whether the severe impairment meets or equals the medical criteria of 20 C.F.R. Part

   404, Subpart P, Appendix 1; and whether the claimant can perform his or her past relevant

   work. 20 C.F.R. § 404.1520(a)(4). If the claimant cannot perform the tasks required of his or

   her prior work, step five of the evaluation requires the ALJ to decide if the claimant can do



                                                  3
Case 8:19-cv-00861-AEP Document 20 Filed 09/21/20 Page 4 of 18 PageID 515




   other work in the national economy in view of his or her age, education, and work experience.

   20 C.F.R. § 404.1520(a)(4)(v). A claimant is entitled to benefits only if unable to perform other

   work. Bowen v. Yuckert, 482 U.S. 137, 140-42 (1987); 20 C.F.R. § 404.1520(g)(1).

          A determination by the Commissioner that a claimant is not disabled must be upheld if

   it is supported by substantial evidence and comports with applicable legal standards. See 42

   U.S.C. § 405(g). Substantial evidence is “such relevant evidence as a reasonable mind might

   accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971)

   (quoting Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938) (internal quotation marks

   omitted)); Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1996). While the court reviews the

   Commissioner’s decision with deference to the factual findings, no such deference is given to

   the legal conclusions. Ingram v. Comm’r of Soc. Sec., 496 F.3d 1253, 1260 (11th Cir. 2007)

   (citations omitted).

          In reviewing the Commissioner’s decision, the court may not re-weigh the evidence or

   substitute its own judgment for that of the ALJ even if it finds that the evidence preponderates

   against the ALJ’s decision. Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158-59 (11th

   Cir. 2004) (citation omitted). The Commissioner’s failure to apply the correct law, or to give

   the reviewing court sufficient reasoning for determining that he or she has conducted the proper

   legal analysis, mandates reversal. Ingram, 496 F.3d at 1260 (citation omitted). The scope of

   review is thus limited to determining whether the findings of the Commissioner are supported

   by substantial evidence and whether the correct legal standards were applied. 42 U.S.C. §

   405(g); Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002) (per curiam) (citations

   omitted).




                                                  4
Case 8:19-cv-00861-AEP Document 20 Filed 09/21/20 Page 5 of 18 PageID 516




                                                   III.

          Plaintiff argues that the ALJ erred by failing to afford proper weight to the opinions of

   Dr. Inga, Plaintiff’s treating neurosurgeon, arguing that (1) the ALJ applied an overly

   mechanistic application of the term “disability” to Dr. Inga’s opinion that Plaintiff was totally

   disabled; (2) the ALJ incorrectly considered Plaintiff’s rejection of Dr. Inga’s recommendation

   to use surgery to treat Plaintiff’s burst fracture; and (3) the ALJ either afforded more weight to

   or relied more heavily upon an opinion from a non-examining medical consultant than on the

   opinions of Dr. Inga. 1 In turn, the Commissioner asserts that the ALJ did not err because (1)

   the ALJ correctly noted that many of Dr. Inga’s opinions pertained to the ultimate issue of

   whether Plaintiff was disabled; (2) the ALJ properly determined that Dr. Inga’s opinions were

   inconsistent with the medical record as a whole; and (3) the ALJ appropriately considered

   Plaintiff’s failure to obtain surgery despite Dr. Inga’s assessment that surgery would return

   Plaintiff to work. For the reasons that follow, the ALJ failed to apply the correct legal standards,

   and the decision is not supported by substantial evidence.

          A.      Medical Opinion

          Medical opinions are statements from acceptable medical sources that reflect judgments

   about the nature and severity of a claimant’s impairments, including symptoms, diagnosis and

   prognosis, what the claimant can still do despite the impairments, and physical or mental


   1
      Plaintiff’s argument regarding the weight afforded to Dr. Gloria Hankins, a state agency
   medical consultant, is misplaced. In considering the state agency medical consultant’s opinion,
   the ALJ afforded the opinion little weight and did not use that opinion to discount the opinion
   of Dr. Inga or otherwise afford the opinion greater weight than Dr. Inga’s. (Tr. 21-22). Rather,
   the ALJ afforded little weight to the opinion of Dr. Hankins, who opined that Plaintiff could
   perform work at the less than light exertional level with additional postural limitations (Tr. 21-
   22, 88-97). In doing so, the ALJ indicated that, though the RFC was more restrictive than the
   one offered by Dr. Hankins, the RFC was more consistent with the medical evidence, especially
   the evidence developed after Dr. Hankins rendered her opinion (Tr. 21-22). Accordingly,
   Plaintiff’s argument on that point lacks merit.



                                                    5
Case 8:19-cv-00861-AEP Document 20 Filed 09/21/20 Page 6 of 18 PageID 517




   restrictions. 20 C.F.R. § 404.1527(a)(1). 2 When assessing the medical evidence, the ALJ must

   state with particularity the weight afforded to different medical opinions and the reasons

   therefor. Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1179 (11th Cir. 2011) (citation

   omitted). The Social Security regulations provide guidelines for the ALJ to employ when

   evaluating medical opinion evidence. See 20 C.F.R. § 404.1527. In determining the weight to

   afford a medical opinion, the ALJ considers a variety of factors including but not limited to the

   examining relationship, the treatment relationship, whether an opinion is well-supported,

   whether an opinion is consistent with the record as a whole, and the area of the doctor’s

   specialization. 20 C.F.R. § 404.1527(c). For instance, the more a medical source presents

   evidence to support an opinion, such as medical signs and laboratory findings, the more weight

   that medical opinion will receive. 20 C.F.R. § 404.1527(c)(3). Further, the more consistent the

   medical opinion is with the record as a whole, the more weight that opinion will receive. 20

   C.F.R. § 404.1527(c)(4).

          Typically, the ALJ must afford the testimony of a treating physician substantial or

   considerable weight unless “good cause” is shown to the contrary. Crawford, 363 F.3d at 1159

   (citation omitted). Good cause exists where: (1) the treating physician’s opinion was not

   bolstered by the evidence; (2) the evidence supported a contrary finding; or (3) the treating

   physician’s opinion was conclusory or inconsistent with the physician’s own medical records.

   Phillips v. Barnhart, 357 F.3d 1232, 1240-41 (11th Cir. 2004). In fact, the ALJ may reject any

   opinion when the evidence supports a contrary conclusion. Sryock v. Heckler, 764 F.2d 834,



   2
     This regulation applies to claims filed before March 27, 2017. See 20 C.F.R. § 404.1527.
   Claims filed on or after March 27, 2017 are governed by a new regulation applying a somewhat
   modified standard for the handling of opinions from treating physicians. See 20 C.F.R. §
   404.1520c; see also Schink v. Comm’r of Soc Sec., 935 F.3d 1245, 1259 n.4 (11th Cir. 2019).
   Since Plaintiff filed his claim on January 22, 2016 (Tr. 181-82), 20 C.F.R. § 404.1527 applies.



                                                  6
Case 8:19-cv-00861-AEP Document 20 Filed 09/21/20 Page 7 of 18 PageID 518




   835 (11th Cir. 1985) (per curiam). As the Eleventh Circuit recently reiterated, however, an

   ALJ must clearly articulate the reasons for giving less weight to the opinion of a treating

   physician. Schink, 935 F.3d at 1259 (citation omitted). The failure to do so constitutes

   reversible error. Id. (citation omitted).

              In rendering the decision, the ALJ afforded little weight to the opinions of Dr. Inga,

   stating:

              I gave little weight to treating source Dr. Jorge J. Inga M.D., who in October of
              2015 opined that the claimant was unable to stand or sit for more than a few
              minutes at a time and was to remain on bed rest at all times. Dr. Inga also, in
              January, March, and May of 2016 opined that the claimant was unable to return
              to work and temporarily totally disabled. Dr. Inga in January of 2018 opined
              that the claimant would be off task more than 20% in an 8 hour workday; could
              stand, sit, or walk for 0 minutes at one time; could sit less than 2 hours I an 8
              hour workday; needed his legs elevated 80% of the time he was sitting; could
              not bend or twist at the waist; and would miss work more than 3 times a month.
              Finally, Dr. Inga in February of 2018 opined that the claimant was unable to
              engage in any form of work, to include sedentary work; that the claimant’s
              improvements in his fracture stopped on February 14, 2017; the medically
              recommended lumbar surgery would return the claimant to work activity; and
              that the claimant had a fear of surgery (Exhibits 2F, 5F, 6F, 8F, and 10F). In
              regards to disability, the determination of disability is an issue reserved for the
              Commissioner. Furthermore, the extreme limitations suggested by Dr. Inga
              were inconsistent with the medical evidence record as a whole. Particularly, Dr.
              Inga’s own treatment notes that indicated gradual improvements without any
              prescribed medications and self-reported strengthening of his trunk and lower
              extremities through physical therapy (Exhibit 9F). Finally, Dr. Inga opined that
              the claimant would be expected to return to work activity with the proposed
              lumbar surgery. However, Dr. Inga concluded that the claimant had a fear of
              surgery.

   (Tr. 22). As the Commissioner contends, statements by a medical source that a claimant is

   “disabled” or “unable to work” constitute opinions on issues reserved to the Commissioner and

   do not direct that a finding of disabled is warranted. 20 C.F.R. § 404.1527(d)(1); see Denomme

   v. Comm’r, Soc. Sec. Admin., 518 F. App’x 875, 877-78 (11th Cir. 2013) (stating that it is the

   Commissioner, not a claimant’s physician, who determines whether a claimant is statutorily

   disabled, and a statement by a medical source that a claimant is disabled does not mean that the



                                                      7
Case 8:19-cv-00861-AEP Document 20 Filed 09/21/20 Page 8 of 18 PageID 519




   Commissioner will conclude a claimant is disabled). The ALJ need not afford any special

   significance to the source of such an opinion because the determination of disability and ability

   to work remain issues reserved to the Commissioner. 20 C.F.R. § 404.1527(d)(3). In that

   regard, the ALJ did not err. To Plaintiff’s point, however, the ALJ’s overly simplistic and

   mechanistic consideration of Dr. Inga’s consistent and repeated opinions regarding Plaintiff’s

   inability to perform work activities with a fractured spine, especially where no other treating

   physician appears in the record to offer a contrary opinion, warrants remand.

          As noted, Plaintiff alleged disability due to a burst fracture of his L1 vertebrae, which

   he suffered after falling off of a ladder at home in October 2015 (Tr. 205, 271). Following an

   MRI confirming the existence of the fracture of the lumbar spine two days later, Dr. Inga

   instructed Plaintiff to report to the hospital to obtain a CT scan and X-rays and referred Plaintiff

   to Dr. Berlet (Tr. 271). Dr. Berlet reviewed the MRI results, concluded that Plaintiff suffered

   a burst fracture in the upper lumbar spine that was potentially unstable, and determined that

   Plaintiff should be admitted to the hospital (Tr. 271). Dr. Timothy Schremmer, a physician in

   the emergency department at St. Joseph’s Hospital, discussed Dr. Berlet’s findings with

   Plaintiff, including that the burst fracture could lead to paralysis due to a bone fragment

   lacerating the spinal cord and that the burst fracture was not amenable to a simple “vertebral

   plasty type procedure,” and suggested that Plaintiff be admitted (Tr. 272). At that time, Plaintiff

   indicated that he did not want anyone but Dr. Inga to perform surgery on him and did not wish

   to stay in the hospital or be transported to a different hospital where Dr. Inga had privileges, so

   he was discharged without further care (Tr. 272-73).

          Following the initial diagnosis in October 2015, Plaintiff continued treatment with Dr.

   Inga through February 2018 (Tr. 330-400). Throughout the course of treatment, Dr. Inga

   consistently opined that, given the spinal fracture, Plaintiff was unable to return to work or



                                                    8
Case 8:19-cv-00861-AEP Document 20 Filed 09/21/20 Page 9 of 18 PageID 520




   engage in any kind of gainful employment for a period of several months to more than a year

   (Tr. 276-77, 282, 330-31, 332, 340-44, 346, 383, 384, 392-93, 400). Upon examination and

   review of CAT scans, Dr. Inga noted that the spinal fracture appeared to become more stable

   and to be healing well and that Plaintiff experienced partial healing of the vertebral body of L-

   1, spinous process, and pedicles on one side with some fragments still appearing on the left side

   of the vertebral body but, eventually, no further healing or evidence of progression appeared

   and the fracture remained (Tr. 276-77, 330, 346, 353, 359, 363, 369, 376, 383, 400).

   Neurological examination by Dr. Inga consistently revealed good strength and lack of sensory

   deficits in the lower extremities and, on occasion, the upper extremities (Tr. 276, 330, 346, 353-

   54, 359, 363, 368, 376, 383). In November 2016, Dr. Inga indicated that Plaintiff should begin

   a program of physical therapy to strengthen his lower extremities and trunk (Tr. 369). As of

   February 2017, Plaintiff reported that he had been going to physical therapy with some

   strengthening of his trunk and lower extremities, but, at the same time, Dr. Inga noted that X-

   rays demonstrated that the fracture remained unchanged (Tr. 363-64). Indeed, Dr. Inga later

   reiterated in February 2018 that the improvement in Plaintiff’s fracture ceased as of February

   2017 (Tr. 400).

          Given the objective evidence of record and based on Dr. Inga’s continuous treatment of

   Plaintiff, Dr. Inga opined in October 2015 that Plaintiff remained unable to sit or stand for more

   than a few minutes at a time and required bed rest at all times due to the spinal fracture (Tr.

   282). In January 2018, Dr. Inga echoed that opinion, indicating that Plaintiff could not

   continuously sit or stand for any length of time, could sit less than two hours total in an eight-

   hour workday, would need to elevate his legs 80 percent of an eight-hour workday, could not

   bend or twist, would be absent from work more than three times per month due to his spinal

   fracture, would experience interference with his attention and concentration more than 20



                                                   9
Case 8:19-cv-00861-AEP Document 20 Filed 09/21/20 Page 10 of 18 PageID 521




   percent of the time, and, most notably, could not take an upright position (Tr. 340-44).

   Accordingly, even with the noted incremental improvements and positive neurological

   findings, Dr. Inga concluded that neither his examinations nor the diagnostic imaging indicated

   that Plaintiff maintained the ability to perform work activities.

          Despite that, and notwithstanding that Dr. Inga is the only treating source of record, the

   ALJ concluded that Dr. Inga’s opinion was entitled to little weight and that Plaintiff maintained

   the ability to perform a reduced range of sedentary work. Significantly, Social Security Ruling

   (“SSR”) 83-10 describes “sedentary work” as follows:

          1. Sedentary work. The regulations define sedentary work as involving lifting
          no more than 10 pounds at a time and occasionally lifting or carrying articles
          like docket files, ledgers, and small tools. Although sitting is involved, a certain
          amount of walking and standing is often necessary in carrying out job duties.
          Jobs are sedentary if walking and standing are required occasionally and other
          sedentary criteria are met. By its very nature, work performed primarily in a
          seated position entails no significant stooping. Most unskilled sedentary jobs
          require good use of the hands and fingers for repetitive hand-finger actions.

          “Occasionally” means occurring from very little up to one-third of the time.
          Since being on one’s feet is required “occasionally” at the sedentary level of
          exertion, periods of standing or walking should generally total no more than
          about 2 hours of an 8-hour workday, and sitting should generally total
          approximately 6 hours of an 8-hour workday. Work processes in specific jobs
          will dictate how often and how long a person will need to be on his or her feet
          to obtain or return small articles.

   1983 WL 31251, at *5 (Jan. 1, 1983) (emphasis in original). Though the ALJ acknowledged

   that Plaintiff required the use of an assistive device and limited Plaintiff to work not requiring

   climbing ladders, ropes, or scaffolds, the ALJ determined that Plaintiff could perform up to

   occasional climbing of ramps and stairs, crawling, crouching, kneeling, and stooping with no

   more than frequent balancing (Tr. 21). Nothing in the record supports those limitations,

   especially given the fact that the spinal fracture never fully healed. Though, as the ALJ

   recognized, Dr. Inga’s treatment notes and opinions indicate that Plaintiff experienced some

   improvement, they also consistently indicate that Plaintiff could not maintain an upright


                                                   10
Case 8:19-cv-00861-AEP Document 20 Filed 09/21/20 Page 11 of 18 PageID 522




   position, Plaintiff could not sit or stand for any length of time, and Plaintiff’s spinal fracture,

   while slightly improved, remained very much present. The record therefore contradicts the

   ALJ’s finding that Dr. Inga’s opinions were not consistent with the medical evidence of record

   as a whole, particularly his treatment notes (Tr. 22). Indeed, “[i]t is not enough merely to point

   to positive or neutral observations that create, at most, a trivial and indirect tension with the

   treating physician’s opinion by proving no more than that the claimant’s impairments are not

   all-encompassing.” Schink, 935 F.3d at 1263. That appears to be exactly what the ALJ did in

   this instance. Primarily, the ALJ fails to connect the fact that Plaintiff developed minimal

   strengthening of the trunk and maintained good strength and no sensory deficits in his lower

   extremities to the conclusion that Plaintiff’s fractured spine allowed him to perform a reduced

   range of sedentary work activities, including occasional climbing of ramps and stairs, crawling,

   crouching, kneeling, and stooping, where Dr. Inga repeatedly concluded that Plaintiff could not

   bend or twist at all nor sit or stand for any length of time, beyond perhaps a few minutes, due

   to the inability to take an upright position (Tr. 282, 340-43). Nothing in the evidence of record

   contradicts Dr. Inga’s opinions, and his opinions remained consistent throughout and find

   support in the record.     The ALJ therefore failed to apply the proper legal standards in

   considering Dr. Inga’s opinions, and the decision thus is not supported by substantial evidence.

          B.      SSR 82-59

          Plaintiff’s argument that the ALJ incorrectly considered Plaintiff’s rejection of Dr.

   Inga’s recommendation to use surgery to treat Plaintiff’s burst fracture likewise warrants

   remand. Plaintiff points to SSR 82-59 3 for the proposition that, where an individual decides to


   3
      SSR 18-3p rescinded and replaced SSR 82-59 for determinations and decisions made on or
   after October 29, 2018. See SSR 18-3p, 2018 WL 4945641, at *1 & n.1 (Oct. 2, 2018). In SSR
   18-3p, the SSA indicated that, when a federal court reviews a final decision in a claim, the court
   should review the final decision using the rules that were in effect at the time the SSA issued
   the decision under review. Id. at n.1. If the court finds reversible error and remands the case


                                                   11
Case 8:19-cv-00861-AEP Document 20 Filed 09/21/20 Page 12 of 18 PageID 523




   follow treatment recommended by one treating source, to the exclusion of alternative treatment

   recommended by one or more other treating sources, the issue of failure does not arise. See

   1982 WL 31384, at *4. Though such proposition is not relevant to the matter at hand, as Dr.

   Inga constituted the only treating source advising Plaintiff on treatment options, SSR 82-59 is

   still instructive and pertinent to the analysis. Under SSR 82-59, the SSA may make a

   determination that an individual failed to follow prescribed treatment only where all of the

   following conditions exist: (1) the evidence establishes the individual’s impairment precludes

   engaging in substantial gainful activity (“SGA”); (2) the impairment has lasted or is expected

   to last for 12 continuous months from onset of disability or is expected to result in death; (3)

   treatment which is clearly expected to restore capacity to engage in any SGA (or gainful

   activity, as appropriate) has been prescribed by a treating source; and (4) the evidence of record

   discloses that there has been a refusal by the individual to follow the prescribed treatment. 1982

   WL 31384, at *1. Regarding the development of the issue of the failure to follow prescribed

   treatment, SSR 82-59 dictates, in relevant part:

                      Development of Failure to Follow Prescribed Treatment

          Where the treating source has prescribed treatment clearly expected to restore
          ability to engage in any SGA (or gainful activity, as appropriate), but the
          disabled individual is not undergoing such treatment, appropriate development
          must be made to resolve whether the claimant or beneficiary is justifiably failing
          to undergo the treatment prescribed.

          Development With the Claimant or Beneficiary--The claimant or beneficiary
          should be given an opportunity to fully express the specific reason(s) for not
          following the prescribed treatment. Detailed questioning may be needed to
          identify and clarify the essential factors of refusal.

          The record must reflect as clearly and accurately as possible the claimant’s or
          beneficiary’s reason(s) for failing to follow the prescribed treatment.

   for further administrative proceedings on or after October 29, 2018, SSR 18-3p will apply to
   the entire period at issue in the decision made on remand to the SSA. Id. Here, the ALJ
   rendered his decision on May 2, 2018, so SSR 82-59 applies to review of the ALJ’s decision
   (Tr. 25). Upon remand, however, the ALJ will apply SSR 18-3p.


                                                  12
Case 8:19-cv-00861-AEP Document 20 Filed 09/21/20 Page 13 of 18 PageID 524




           Individuals should be asked to describe whether they understand the nature of
           the treatment and the probable course of the medical condition (prognosis) with
           and without the treatment prescribed. The individuals should be encouraged to
           express in their own words why the recommended treatment has not been
           followed. They should be made aware that the information supplied will be used
           in deciding the disability claim and that, because of the requirements of the law,
           continued failure to follow prescribed treatment without good reason can result
           in denial or termination of benefits. Particular care should be taken to avoid any
           impression that SSA is attempting to influence the individual’s decision. No
           statements should be made which could be construed in any way as interference
           with the doctor-patient relationship.

           Development With Treatment Source--After documenting the claimant’s or
           beneficiary’s statements concerning the refusal of treatment, it may be necessary
           to recontact the treating source to substantiate or clarify what the individual was
           told. If possible such contacts should be made by the DDS staff physician.

           The nature of the information requested from the treating source will vary
           according to the circumstances of the case. For instance, where the claimant or
           beneficiary alleges that a physician has advised that the chances of obtaining
           good surgical results are poor, ask the treating physician what the individual was
           told about the prognosis with and without treatment and elicit information
           regarding the individual’s reaction to accepting such treatment.

           Where the claimant fears undergoing prescribed surgery, the treating physician
           should be informed of this fact and asked about his or her current
           recommendation(s) for treatment. If the treating source decides against surgery,
           there is no issue of “failure” unless the patient refused to cooperate in an
           alternative recommended course of treatment, which was expected to restore the
           individual’s ability to work.

   Id. at *2-3.

           SSR 82-59 goes on to identify several instances where an individual’s failure to follow

   prescribed treatment would be generally accepted as “justifiable” and thus such “failure” would

   not preclude a finding of disability. Id. at *3-4. Two examples appear applicable to Plaintiff.

   First, the failure to follow prescribed treatment may be “justifiable” where the treatment carries

   a high degree of risk because of the enormity or unusual nature of the procedure. Id. at *4.

   Spinal fusion surgery to correct a burst fracture, which contains bone fragments that could

   potentially lead to paralysis due to a bone fragment lacerating the spinal cord, would seem to



                                                   13
Case 8:19-cv-00861-AEP Document 20 Filed 09/21/20 Page 14 of 18 PageID 525




   fall within this category. Second, the failure to follow prescribed treatment may be “justifiable”

   where the claimant’s fear of surgery may be so intense and unrelenting that it is effectively a

   contraindication to surgery. Id. at *3. SSR 82-59 instructs that, where “a treating source who

   advised surgery later decides that the individual’s fear is so great that the individual is not a

   satisfactory candidate for surgery, there is no issue of ‘failure.’” Id. (emphasis in original).

          Here, in February 2018, Dr. Inga completed a questionnaire regarding Plaintiff’s ability

   to perform work, any improvement experienced by Plaintiff since the fracture of his lumbar

   spine in October 2015, and whether surgery would produce a beneficial result, including an

   expectation that Plaintiff could return to work activity (Tr. 400). Dr. Inga reported that Plaintiff

   was unable to engage in any form of work at that time, including sedentary work, and that

   Plaintiff’s improvement following the burst fracture ceased as of February 2017 (Tr. 400). Dr.

   Inga stated that Plaintiff should remain non-weight bearing because of the unstable burst

   fracture at the L-1 spine (Tr. 400). According to Dr. Inga, the lumbar surgery proposed to

   Plaintiff was “clearly expected to return [Plaintiff] to work activity, even if it [was] only light

   or sedentary” (Tr. 400). Notwithstanding, Dr. Inga indicated that Plaintiff did not willfully fail

   to follow his advice regarding surgery but rather that the delay in undergoing surgery produced

   a beneficial result, namely improvement in his condition through February 2017 (Tr. 400). Dr.

   Inga further elaborated that the reason that Plaintiff should not undergo surgery immediately

   was due to Plaintiff’s fear of surgery, especially the instrumentation (Tr. 400). Indeed,

   throughout the record, Dr. Inga reported that Plaintiff expressed a fear of surgery, had not been

   agreeable with surgery, had refused surgery, was adamant not to undergo surgery, did not

   consent to surgery because he believed he would either lose a job or not be hired, declined

   surgery, was reluctant to undergo surgery, and indicated a desire to remain in conservative

   treatment (Tr. 282, 330-32, 343, 346, 354, 363-64, 369, 376, 383, 384, 392-93, 400). Dr. Inga



                                                   14
Case 8:19-cv-00861-AEP Document 20 Filed 09/21/20 Page 15 of 18 PageID 526




   also indicated on several occasions that, given the strong evidence of healing and that the

   fracture appeared to be healing well without any evidence of complications, continuation of the

   same management appeared to be appropriate (Tr. 277, 332, 383).

          During the hearing, Plaintiff indicated that he did not “have a fear of surgery” (Tr. 64).

   Instead, according to Plaintiff, Dr. Inga told him from the initial discussion that if Plaintiff

   underwent surgery, he would not maintain the ability to perform the type of work he previously

   performed (Tr. 64). Plaintiff stated that Dr. Inga informed him that he could heal naturally with

   use of a bone growth stimulator and bed rest (Tr. 64). Plaintiff understood that the natural

   healing would take approximately a year or two before he could go back to work but that Dr.

   Inga informed him more recently that it could take up to three to five years to heal naturally

   (Tr. 64-65). During the course of his treatment with Dr. Inga, Plaintiff indicated that Dr. Inga

   informed Plaintiff that Plaintiff was making progress, his bones were healing, and to disregard

   the reports from the radiologists since they just look at images (Tr. 65). Plaintiff stated that Dr.

   Inga told him that, as long as Plaintiff kept getting a CAT scan on a regular basis, Dr. Inga

   would let him heal naturally (Tr. 65). Notably, Plaintiff indicated that the first time Dr. Inga

   informed Plaintiff that he would need surgery was after he retained a lawyer, and, as a result,

   Plaintiff planned to get a second opinion regarding the need for surgery (Tr. 65). 4 To the extent

   that the other doctor determined that Plaintiff needed surgery, Plaintiff would have Dr. Inga

   perform the surgery, but to the extent surgery was not required, Plaintiff wanted to begin

   working again (Tr. 65). To the extent necessary, Plaintiff preferred Dr. Inga perform the surgery

   because Dr. Inga is a neurosurgeon rather than an orthopedic surgeon, and Dr. Inga successfully

   performed a prior surgery on Plaintiff that left Plaintiff with zero pain afterward, so Plaintiff



   4
     Dr. Inga’s treatment notes indicate that he discussed Plaintiff obtaining a second opinion in
   June and October 2017 (Tr. 354, 359).


                                                   15
Case 8:19-cv-00861-AEP Document 20 Filed 09/21/20 Page 16 of 18 PageID 527




   believed that Dr. Inga would ensure that Plaintiff would not be in pain for the rest of his life

   (Tr. 66).

           Plaintiff went on, stating that Dr. Inga informed him in October 2017 that he should get

   a second opinion about whether he could walk (Tr. 66). At that time, Plaintiff believed he was

   still healing, which Dr. Inga confirmed but then also told Plaintiff that it was unclear how long

   the healing would take and that Plaintiff was still a surgery candidate (Tr. 66). Plaintiff felt that

   he had waited for a long time trying to heal, and Dr. Inga kept informing him that he was in fact

   healing, so if an orthopedic doctor said that his bones were strong enough to hold his body

   weight, he wanted to start physical therapy and start walking (Tr. 67). When asked as to why

   he would not undergo surgery if Dr. Inga told him he needed it, Plaintiff indicated that Dr. Inga

   informed him that the natural healing would result in zero disability with no implementation

   (Tr. 67). In contrast, Plaintiff understood Dr. Inga to say that, if Plaintiff underwent surgery,

   he would remain partially disabled for the rest of his life (Tr. 67). As bone fusion could not be

   undone, Plaintiff believed that those were his options, but he specifically did not understand

   Dr. Inga telling him that healing naturally was no longer an option (Tr. 67). Indeed, Plaintiff

   stated that Dr. Inga’s repeated statements that Plaintiff continued healing provided the basis for

   Plaintiff’s continued appointments and CAT scans (Tr. 67). At the time Dr. Inga advised

   Plaintiff to obtain a second opinion about walking in October 2017, Plaintiff believed that he

   was being sent to a doctor who would tell him to undergo surgery (Tr. 67-68). Plaintiff then

   requested the name of a doctor “that’s not going to be cut-happy” with the intent that, if the

   doctor examined him and determined that Plaintiff did not need surgery, he could go back to

   Dr. Inga and start physical therapy (Tr. 68).

           At best, the record reflects that Plaintiff maintained two justifiable reasons for the failure

   to undergo the proposed spinal fusion surgery: (1) fear of the surgery and (2) the surgery



                                                    16
Case 8:19-cv-00861-AEP Document 20 Filed 09/21/20 Page 17 of 18 PageID 528




   carrying a high degree of risk because of the enormity or unusual nature of the procedure. At

   worst, the record reflects confusion and a lack of clarity as to the discussions between Dr. Inga

   and Plaintiff regarding the efficacy and effects of the surgery that formed the basis of Plaintiff’s

   failure to undergo the surgery. Furthermore, under SSR 82-59, to the extent that the ALJ intends

   to consider Plaintiff’s failure to undergo surgery as lacking a justifiable or good reason, the ALJ

   must inform Plaintiff of that fact and its effect on his eligibility for benefits before a

   determination is made. 1982 WL 31384, at *5. Plaintiff would then be afforded an opportunity

   to undergo the treatment or show justifiable cause for failing to do so. Id. Pursuant to SSR 82-

   59, it “is very important that the individual fully understand the effects of failure to follow

   prescribed treatment” as an adverse determination on that basis will mean that the claimant will

   not later be able to meet the requirements for entitlement even if the claimant undergoes or

   proposes to undergo the prescribed treatment. Id. Accordingly, upon remand, if the ALJ

   intends to consider Plaintiff’s failure to follow Dr. Inga’s recommendation for spinal fusion

   surgery, the ALJ should conduct the appropriate inquiry and set forth the proper findings

   regarding Plaintiff’s failure to follow prescribed treatment.

                                                   IV.

          Accordingly, after consideration, it is hereby

          ORDERED:

          1. The decision of the Commissioner is REVERSED and the matter is REMANDED

   pursuant to sentence four of 42 U.S.C. § 405(g) to the Commissioner for further administrative

   proceedings consistent with this Order.

          2. The Clerk is directed to enter final judgment in favor of Plaintiff and close the case.




                                                   17
Case 8:19-cv-00861-AEP Document 20 Filed 09/21/20 Page 18 of 18 PageID 529




         DONE AND ORDERED in Tampa, Florida, on this 21st day of September, 2020.




   cc: Counsel of Record




                                          18
